2019 UT App 60



               THE UTAH COURT OF APPEALS

                    CAMERON MICHAEL COX,
                           Appellee,
                              v.
                    PAIGE CHARISSA HEFLEY,
                          Appellant.

                             Opinion
                        No. 20170903-CA
                       Filed April 18, 2019

           Second District Court, Ogden Department
                The Honorable W. Brent West
                        No. 134901221

             David Pedrazas, Attorney for Appellant
          Lauren Forsyth and Kristopher K. Greenwood,
                     Attorneys for Appellee

     JUDGE KATE APPLEBY authored this Opinion, in which
   JUDGES JILL M. POHLMAN and RYAN M. HARRIS concurred.

APPLEBY, Judge:

¶1      Paige Charissa Hefley appeals the district court’s order on
competing petitions filed by Hefley and her former spouse,
Cameron Michael Cox, to modify their divorce decree. She
argues that the court erred by enforcing their stipulation
(the Stipulated Decree). We affirm.


                        BACKGROUND

¶2    Cox and Hefley divorced in February 2014. The original
divorce decree awarded Cox primary physical custody of their
two minor children subject to Hefley’s “reasonable parent-time.”
In a separate December 2015 case, Hefley was deemed a
                           Cox v. Hefley


“vexatious litigant” 1 and ordered “to obtain legal counsel before
filing any future claim for relief, and to furnish security to assure
payment of any opposing party’s reasonable expenses”
(the Vexatious Litigant Order).

¶3     In January 2015, Hefley petitioned the district court to
modify custody and parent-time. Cox counter petitioned, also
requesting modifications to custody and parent-time. After more
than two years of litigation on their competing petitions, Cox
and Hefley signed the Stipulated Decree, which represented “a
full and final agreement regarding all pending issues.” It stated,
“Both parties . . . stipulate to be fully bound by the following
terms and conditions.”

¶4     The Stipulated Decree “entitled [Hefley] to parent-time as
the parties may agree in writing.” But absent such agreement,
Hefley would receive three days of unsupervised parent-time on
alternating weeks. Hefley’s unsupervised parent-time was
conditioned on her complying with the following terms:
(1) “submit to a comprehensive psychological evaluation by a
qualified licensed psychologist” and obtain a “diagnosis, a
therapy/treatment plan, and a medication plan”; (2) “initiate,
maintain     and    successfully    complete     all   treatment
recommendations, medication recommendations, and related
items”; (3) not have “any criminal charges, suicide attempts, or


1. Under rule 83 of the Utah Rules of Civil Procedure, “[a] court
may find a person to be a vexatious litigant if the person,
without legal representation, undertakes any of four types of
vexatious conduct described in the rule, such as repeatedly filing
nonmeritorious claims.” Strand v. Nupetco Assocs. LLC, 2017 UT
App 55, ¶ 6, 397 P.3d 724; see also Utah R. Civ. P. 83(a). Further,
“[r]ule 83 authorizes a court to impose restrictive orders . . . to
curb the litigant’s vexatious conduct.” Strand, 2017 UT App 55,
¶ 5; see also Utah R. Civ. P. 83(b).




20170903-CA                      2                 2019 UT App 60
                           Cox v. Hefley


mental health hospitalizations”; (4) “not have any illegal and/or
un-prescribed drugs or medications in her home, nor allow the
children to be in the presence of any person who is under the
influence of any illegal drugs or un-prescribed medications”;
and (5) not “permit the children to be around domestic
violence.”

¶5      Cox and Hefley agreed to hire “a different licensed
psychologist . . . to act as a third party neutral and mental health
professional . . . to work with the parties to ensure that [Helfey]
[was] following the court’s orders.” The Stipulated Decree
required that the third party neutral have access to Hefley’s
medical records and be allowed to meet with the “parties’ minor
children and any other relevant party in this action, when
necessary.” If Hefley failed to comply with the terms of the
Stipulated Decree, the parties agreed that supervised
parent-time would “be imposed until all appropriate treatment
is recommended, complied with, completed, and the third party
neutral has no safety concerns for the minor children.” The
Stipulated Decree also provided, “If the parties do not comply
with these terms, the third party neutral may make further
restrictions to parent-time arrangements as deemed necessary.”
Hefley agreed that she “shall not file any type of petition to
modify in this case until she has successfully completed the
terms and conditions stated herein, and complies with the
[Vexatious Litigant Order].”

¶6     About one month after Hefley signed the Stipulated
Decree, Cox filed it with the district court. The next day, Hefley
filed an “objection to entry of modified decree of divorce” and
“motion to strike [the Stipulated Decree].” Hefley asserted that
her attorney was not aware of and had not approved the
Stipulated Decree until after she signed it, and claimed Cox’s
attorney “purposely went around [her attorney] and/or
completely failed to seek his approval . . . prior to submitting the
[Stipulated Decree] before the court.” Further, Hefley argued



20170903-CA                     3                 2019 UT App 60
                           Cox v. Hefley


that the “terms of the [Stipulated Decree] are completely
contrary to Utah law.” Specifically, she claimed the Stipulated
Decree “transfer[s] the court’s judicial authority to a
nonqualified individual to make legal rulings without being
subjected to review by [the] court” and “unreasonably restricts
[Hefley] from filing any petition to modify if it is in the best
interest of the children.”

¶7     On September 26, 2017, the district court held a telephone
conference at which it denied Hefley’s motion to strike the
Stipulated Decree, overruled her objection to entry of the
Stipulated Decree, and said it would sign the Stipulated Decree
as it had been submitted. The court also instructed Cox’s
attorney to “prepare an order.” On the same day of the
telephone conference, the court signed and entered the
Stipulated Decree.

¶8      On October 18, 2017, the district court signed and entered
a proposed order on the telephone conference. It provided:
(1) “[Hefley’s] objection to the entry of the [Stipulated Decree] is
overruled”; (2) “[Hefley’s] motion to set aside the [Stipulated
Decree] is denied”; and (3) “the court approved the stipulation
of the parties and will sign the order on the [Stipulated Decree]
as it has been submitted.”

¶9    Hefley filed a notice of appeal on November 8, 2017,
giving notice of her appeal of the order on the telephone
conference and the Stipulated Decree.


            ISSUES AND STANDARDS OF REVIEW

¶10 First, Cox argues that this court lacks jurisdiction because
Hefley’s “notice of appeal on the modified decree of divorce was
untimely.” “An appellate court’s determination of whether it has
jurisdiction to hear an appeal is a question of law.” Hall v. Hall,
2013 UT App 280, ¶ 6, 316 P.3d 970 (quotation simplified). “We



20170903-CA                     4                 2019 UT App 60
                            Cox v. Hefley


address this argument first because a determination that the
appeal is untimely would be dispositive.” Id.

¶11 Second, Hefley argues that the district court erred in
denying her motion to strike the Stipulated Decree because her
attorney did not receive or review it until after she signed it. “[A]
district court’s decision to enforce a stipulation is reviewed for
an abuse of discretion.” Prinsburg State Bank v. Abundo, 2012 UT
94, ¶ 10, 296 P.3d 709.

¶12 Third, Hefley argues that the court erred in entering the
Stipulated Decree because its provisions are “contrary to Utah
law.” “Although this court generally reviews the determination
to modify a divorce decree for an abuse of discretion, insofar as
that determination is based on a conclusion of law, we review it
for correctness.” Id. (quotation simplified).


                             ANALYSIS

                      I. Timeliness of Appeal

¶13 Cox argues that this court lacks jurisdiction because
Hefley’s notice of appeal was not timely filed. We disagree.

¶14 “An appeal may be taken from . . . all final orders and
judgments . . . by filing a notice of appeal . . . .” Utah R. App. P.
3(a). Under the Utah Rules of Appellate Procedure, the notice of
appeal “shall be filed with the clerk of the [district] court within
30 days after the date of entry of the judgment or order appealed
from.” Id. R. 4(a). “If an appeal is not timely filed, this court lacks
jurisdiction to hear the appeal.” Hall v. Hall, 2013 UT App 280,
¶ 6, 316 P.3d 970 (quotation simplified).

¶15 The timeliness of Hefley’s notice of appeal turns on
when the district court entered a final and appealable order in
this case. Cox argues that the final order was the Stipulated



20170903-CA                       5                 2019 UT App 60
                           Cox v. Hefley


Decree, which was entered on September 26, 2017. Hefley
disagrees, arguing that the final order was the order on the
telephone conference, which was entered on October 18, 2017.
Hefley filed her notice of appeal on November 8, 2017—more
than thirty days after the Stipulated Decree was entered, but less
than thirty days after the order on the telephone conference was
entered.

¶16 “For an order or judgment to be final, it must dispose
of the case as to all the parties, and finally dispose of
the subject-matter of the litigation on the merits of the case.”
Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649 (quotation
simplified). That is, “a judgment is final when it ends the
controversy between the parties.” Id. (quotation simplified).
“[W]here further action is contemplated by the express language
of [an] order, it cannot be a final determination susceptible of
enforcement.” State v. Leatherbury, 2003 UT 2, ¶ 9, 65 P.3d 1180.

¶17 At the telephone conference, the district court overruled
Hefley’s objection to entry of the Stipulated Decree, denied
her motion to strike the Stipulated Decree, and said it would
sign the Stipulated Decree as it had been submitted. But at that
time, the court also instructed Cox’s counsel to prepare a
separate order reflecting its decisions. Thus, although the court
signed and entered the Stipulated Decree on September 26,
“further action [was] contemplated” by the court because it had
instructed Cox’s counsel to prepare a separate order. See id.
(determining that a “signed minute entry” was not a final order
when it required counsel to “prepare Findings of Fact and
Conclusions of Law” (quotation simplified)); see also Utah R. Civ.
P. 58A(e)(1) (“If a separate document is not required, a judgement is
complete and is entered when it is signed by the judge and
recorded in the docket.” (emphasis added)). For that reason, we
conclude that the thirty day period to file a notice of appeal did
not begin to run when the district court signed and entered the
Stipulated Decree.



20170903-CA                      6                 2019 UT App 60
                           Cox v. Hefley


¶18 Instead, the thirty day period began to run when the court
entered the order on the telephone conference. That order
disposed of the case and ended the controversy between the
parties. See Bradbury, 2000 UT 50, ¶ 9. And because the notice of
appeal was filed within thirty days after the court entered the
order on the telephone conference, this court has jurisdiction to
hear Hefley’s appeal.

                     II. The Motion to Strike

¶19 Hefley argues that the district court erred in denying her
motion to strike the Stipulated Decree. We disagree.

¶20 To start, we reject Hefley’s claim that the Stipulated
Decree “should have been stricken” because it “was never
signed by an attorney of record.” The Stipulated Decree is
simply an agreement to settle the parties’ dispute. See Klein v.
Klein, 544 P.2d 472, 476 (Utah 1975) (explaining that when parties
enter “a stipulation pertaining to matters of divorce [and]
custody,” “the same rules apply to binding [them] to such an
agreement as apply to any other agreement”). District courts
have “the power to enter a judgment enforcing a settlement
agreement if it is an enforceable contract.” Goodmansen v. Liberty
Vending Sys., Inc., 866 P.2d 581, 584 (Utah Ct. App. 1993).

¶21 Hefley does not dispute that she understood and
voluntarily agreed to the Stipulated Decree. See Klein,
544 P.2d at 476 (affirming a district court’s decision to enter the
parties’ stipulation when the district court “was not convinced
that the plaintiff did not understand and voluntarily agree to the
stipulation”). 2 Contrary to her assertions, litigants may enter a

2. Hefley asserts that her failure to consult counsel before signing
the Stipulated Decree is particularly “distressing” because Cox
had previously claimed that she “is mentally unstable.” We
decline to address this issue because Hefley has not preserved it
                                                      (continued…)


20170903-CA                     7                 2019 UT App 60
                           Cox v. Hefley


stipulation or settlement agreement without first obtaining the
consent of—or even consulting—their attorneys. See John Deere
Co. v. A & H Equip., Inc., 876 P.2d 880, 887 (Utah Ct. App. 1994)
(determining that a settlement agreement “was enforceable
despite the fact that it had not been reduced to writing [or]
signed by the parties,” “nor did the attorneys of record sign and
submit to the court a written stipulation”). Thus, we reject
Hefley’s claim that the district court should have rejected the
Stipulated Decree because it was not signed by the parties’
attorneys.

¶22 Next, Hefley asserts that Cox’s attorney acted
“inappropriately” and in violation of the Utah Rules of
Professional Conduct. This argument is equally unavailing. As
this court has previously explained, “[w]hile compliance with
the Utah Standards of Professionalism and Civility is
encouraged of all attorneys, an attorney’s failure to comply is not
grounds for setting aside a judgment.” Aghdasi v. Saberin, 2015
UT App 73, ¶ 9, 347 P.3d 427. We stop well short of determining
that Cox’s attorney violated any professional rule. But even if we
were to accept Hefley’s assertion that Cox’s attorney “violate[d]
the Utah Rules of Professional Conduct,” that conclusion, by
itself, would not require reversal in this case. See id.

¶23 In short, we affirm the district court’s decision to deny
Hefley’s motion to strike the Stipulated Decree.


(…continued)
for appeal. See Sandusky v. Sandusky, 2018 UT App 34, ¶ 37, 417
P.3d 634 (“An issue is preserved for appeal only if it was
presented to the [district] court in such a way that [the court]
had an opportunity to rule on it.” (quotation simplified)). Hefley
never suggested to the district court that mental instability
prevented her from understanding or voluntarily entering the
Stipulated Decree.




20170903-CA                     8                2019 UT App 60
                           Cox v. Hefley


              III. The Terms of the Stipulated Decree

¶24 Hefley argues that the district court erred in entering the
Stipulated Decree because its terms are contrary to Utah law.
First, she contends that the Stipulated Decree authorizes the
third party neutral to “restrict [her] parent-time and custody . . .
based upon arbitrary and capricious decisions that are
unreviewable by the court.” Second, she claims the Stipulated
Decree “unreasonably restricts [her] from filing a petition to
modify in this matter.” 3 As explained below, we reject both of
these arguments.

A.     The Third Party Neutral

¶25 Hefley argues that the Stipulated Decree “transfer[s] the
court’s judicial authority to a nonqualified individual to make
legal rulings without being subjected to review by the court.”
We disagree.

¶26 Although “[t]he variety of agreements that disputing
parties may reach is so vast as to defy cataloging them,” In re
E.H., 2006 UT 36, ¶ 20, 137 P.3d 809, “there are certain
agreements that so compromise the core responsibilities of the
court that they cannot be honored,” id. ¶ 21. For example, parties
may not enter an agreement that strips “the district court of its
statutory charge to ensure that any custody arrangement or

3. Hefley also argues that the Stipulated Decree “does not follow
the Uniform Deployed Parents Custody, Parent Time, and
Visitation Act.” See Utah Code Ann. §§ 78B-20-101 to -503
(LexisNexis 2018). But she has failed “to explain, with reasoned
analysis supported by citations to legal authority and the
record,” why she should prevail on this claim on appeal.
Chaparro v. Torero, 2018 UT App 181, ¶ 32, 436 P.3d 339
(quotation simplified). Because this argument has been
inadequately briefed, we do not address it further. See id.




20170903-CA                      9                2019 UT App 60
                           Cox v. Hefley


change of custody serves the child’s best interest.” R.B. v. L.B.,
2014 UT App 270, ¶ 16, 339 P.3d 137.

¶27 Contrary to Hefley’s assertions, the Stipulated Decree
does not allow the third party neutral to make legal rulings free
of the district court’s review. In fact, it provides that the third
party neutral cannot “make court orders.” As Cox asserts in his
brief, “the third party is not . . . appointed to render an award or
to resolve the case, but is there to make sure the parties comply
with what they agreed to.”

¶28 The district court approved Cox and Hefley’s agreement
to condition Hefley’s unsupervised parent-time on her
compliance with various terms. Essentially, the parties
stipulated—and the court agreed—that, if certain conditions
were not satisfied, then supervised parent-time would be
appropriate. See Utah Code Ann. § 30-3-34.5 (LexisNexis Supp.
2018) (establishing that “a court may order supervised
parent-time if the court finds evidence that the child would be
subject to physical or emotional harm or child abuse . . . if
left unsupervised with the non-custodial parent”). The purpose
of the third party neutral is “to act as a buffer between [Cox
and Hefley] . . . so that [they] do not need to pry into the
personal records of the other” and “to make sure [they] are
completing and in compliance with the terms of [the Stipulated
Decree].”

¶29 There is nothing wrong with this arrangement. The
parties entered the Stipulated Decree to settle their dispute and
advance the best interest of their children. We agree with Cox
that he and Hefley were free to agree on a parent-time plan that
“would work for them.” See In re E.H., 2006 UT 36, ¶ 20 (noting
that “the law favors the settlement of disputes”); see also Utah
Code Ann. § 30-3-33(1) (“Parent-time schedules mutually agreed
upon by both parents are preferable to a court-imposed
solution.”). “[P]arties may plan for contingencies and develop



20170903-CA                     10                2019 UT App 60
                             Cox v. Hefley


mechanisms to assess a child’s best interest outside of the court
system.” R.B., 2014 UT App 270, ¶ 16.

¶30 Further, we disagree with Hefley’s claim that the third
party neutral’s decisions regarding parent-time “are
unreviewable by the court.” The Stipulated Decree does not
intrude on the court’s “continuing jurisdiction to make
subsequent changes or new orders . . . as is reasonable and
necessary.” Utah Code Ann. § 30-3-5(3). “[T]his court has
previously explained that where the parties’ stipulation is
accepted by the [district] court and incorporated into its divorce
order, the subject matter of the stipulation is within the
continuing jurisdiction of the court.” Sill v. Sill, 2007 UT App
173, ¶ 11, 164 P.3d 415 (quotation simplified). And “even when
the parties in a custody dispute agree to be bound by an
evaluator’s findings, the district court retains the ultimate
authority to preside over the proceedings, to satisfy itself that the
evaluator’s recommendations were properly arrived at, and to
enter a final order.” R.B., 2014 UT App 270, ¶ 14
(quotation simplified).

¶31 Here, by approving the Stipulated Decree, the court
“merely agreed to follow a process for the determination of the
best interests of [the children] and to uphold this process so long
as it adequately served that end.” In re E.H., 2006 UT 36, ¶ 21.
Indeed, Cox acknowledges that each party may file objections
and motions, request relief from the court, and seek judicial
review of any action taken by the third party neutral. Hefley
gives us no reason to conclude otherwise. Thus, we reject her
argument that the Stipulated Decree allows the third party
neutral “to make legal rulings without being subjected to review
by the court.”

B.     Petitions to Modify

¶32 Hefley argues that the Stipulated Decree “unreasonably
restricts [her] from filing any petition to modify in this matter.”


20170903-CA                      11                2019 UT App 60
                           Cox v. Hefley


Specifically, she claims “it prevents the court from ever
addressing the best interest of the children or change in
circumstances, even in the case of abuse and/or neglect.” We also
reject this argument.

¶33 “[P]arties cannot stipulate away the district court’s
statutory responsibility to conduct a best-interest analysis . . . to
ensure that any custody arrangement . . . serves the child’s best
interest.” R.B. v. L.B., 2014 UT App 270, ¶ 16, 339 P.3d 137; see
also Sill v. Sill, 2007 UT App 173, ¶ 9, 164 P.3d 415 (determining
that a “non-modification provision did not divest the court of its
continuing jurisdiction” to consider a petition to modify
alimony).

¶34 Here, the relevant language provides that Hefley
“shall not file any type of petition to modify in this case until
she has successfully completed the terms and conditions
stated herein, and complies with the [Vexatious Litigant Order].”
On appeal, Cox argues that this provision does not prevent
Hefley from filing a petition to modify the Stipulated Decree.
Instead, he asserts it requires only that Hefley comply with the
Vexatious Litigant Order before filing such a petition. We agree
with Cox that Hefley would be required to comply with the
Vexatious Litigant Order “regardless of it being in the
[Stipulated Decree].”

¶35 By statute, the district court “has continuing jurisdiction
to make subsequent changes or new orders for the custody of a
child and the child’s support . . . as is reasonable and necessary.”
Utah Code Ann. § 30-3-5(3) (LexisNexis Supp. 2018). Thus,
although Hefley must comply with the Vexatious Litigant Order,
she may petition to modify the Stipulated Decree if “there have
been changes in the circumstances upon which the previous
award was based that are sufficiently substantial and material to
justify reopening the question.” See Blocker v. Blocker, 2017 UT
App 10, ¶ 11, 391 P.3d 1051 (quotation simplified).



20170903-CA                     12                 2019 UT App 60
                           Cox v. Hefley


¶36 In sum, we conclude that the terms of the Stipulated
Decree are not contrary to Utah law.


                         CONCLUSION

¶37 This court has jurisdiction over Hefley’s appeal. The
district court did not err in denying Hefley’s motion to strike the
Stipulated Decree, and the terms of the Stipulated Decree are not
contrary to Utah law. Accordingly, we affirm.




20170903-CA                    13                2019 UT App 60